119 Ga. App. 194 (1969)
166 S.E.2d 580
D. G. MACHINERY & GAGE COMPANY
v.
HARDY et al.
43458.
Court of Appeals of Georgia.
Decided February 26, 1969.
Fine & Block, A. J. Block, Jr., for appellant.
Nall, Miller, Cadenhead & Dennis, Robert E. Corry, Jr., for appellees.
HALL, Judge.
In D. G. Machinery & Gage Co. v. Hardy, 118 Ga. App. 45 (162 SE2d 852), this court denied appellee's motion to dismiss the appeal, relying upon the 1968 amendment (Ga. L. 1968, pp. 1072, 1074) to the Appellate Practice Act of 1965, and decided the case upon the merits. The Supreme Court reversed (Hardy v. D. G. Machinery & Gage Co.,) 224 Ga. 818 (165 SE2d 127)), citing Fahrig v. Garrett, 224 Ga. 817 (165 SE2d 126).
The judgment of this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.
Appeal dismissed. Bell, P. J., and Quillian, J., concur. Hall, J., also concurs specially.
HALL, Judge., concurring specially.
                  Ours is not to reason why 
                  Ours is to dismiss the appeal
                  Upon a technicality and sigh 
                  "Fiat Justitia Ruat Coelum."